The opinion of the Court was delivered by
O’Neall, C. J.
This Court concurs in the ruling of the Judge below. This note is not a joint, nor a joint and several one. It is several, signed according to the proof, at different times. The witness, Gaudon, saw Jones sign. Stone was not present. The case stood as to him, as if there had been no subscribing witness to the paper. The *450Act of 1802 had no application under such circumstances. His signature was therefore to be proved by the ordinary evidence of handwriting. One witness, who said he knew the defendant’s handwriting, said he believed the signature to be his. Three witnesses said they knew his handwriting and did not believe the signature to be his. This conflicting proof made a case of doubt, in which it was admissible to resort to the comparison of handwriting. Genuine signatures were produced; on comparing them with the signature in question, it was plain that the plaintiff’s witness was right. • The decision of the judge on a process is like the verdict of a jury; when there is conflicting proof, the decision, like the verdict, must stand.
The motion for a new trial is dismissed.
Johnston and Wardlaw, JJ., concurred.

Motion dismissed.